DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 11 are objected to because of the following informalities: With respect to claims 1 and 11, the claims recite “that area proximate” in line 6 of claim 1 and line 10 of claim 11. The examiner believes this to be a typographical error and recommends changing the limitation to “that area are proximate”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a solution path overlay system” and “a communication unit” in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 11, claim limitation “a communication unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected independent claim 11 and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aerialguard LTD WO 2017/168423 A1 (hence Aerialguard) in view of Fairfield et al US 2015/0248131 A1 (hence Fairfield).
In re claims 1 and 11, Aerialguard discloses systems and methods for autonomous guidance of one or more vehicles that are at least partially controlled by a computer (Abstract) and teaches the following:
receiving, by a solution path overlay system (Paragraphs 0006 and 0059) and via a communication network (Paragraph 0012), vehicle data and external data from a vehicle control system of a vehicle traversing a transportation network, wherein the vehicle data is associated with the vehicle and includes a vehicle location of the vehicle and a vehicle direction of the vehicle, and the external data includes respective locations of one or more external objects that area proximate to the vehicle (Paragraphs 0054-0055);
generating, by the solution path overlay system, an environment representation of an area of the transportation network proximate to the vehicle location based on the vehicle data and the external data (Paragraphs 0024, 0056, and 0059);
displaying, by the solution path overlay system, the environment representation in a graphical user interface (Paragraph 0059);
receiving, by the solution path overlay system, a solution path via the graphical user interface (Paragraph 0024 and 0103), the solution path indicating 
transmitting, by the solution path overlay system, the route indicated by the solution path to the vehicle including a respective geolocation of each of the one or more stop points (Paragraph 0006, 0055, 0070, and 0103), wherein the vehicle receives the route and begins traversing the transportation network based on the solution path (Paragraph 0078);
receiving, by the solution path overlay system, updated vehicle data and/or updated external data from the vehicle as the vehicle traverses the transportation network along the route defined by the solution path (Paragraphs 0054, 0078, and 0099);
updating, by the solution path overlay system, the environment representation based on the updated vehicle data and/or the updated external data to obtain an updated environment representation (Paragraphs 0024, 0056, 0059-0060, and 0064);
and displaying, by the solution path overlay system, the updated environment representation via the graphical user interface (Paragraph 0064)
However, Aerialguard doesn’t explicitly teach the following:
wherein the environment representation represents the area proximate to the vehicle and includes a vehicle representation of the vehicle defined in correspondence to the vehicle location of the vehicle with respect to the area proximate to the vehicle and one or more object representations of the one or 
Nevertheless, Fairfield discloses methods and apparatuses that enable an autonomous vehicle to request assistance from a remote operator in certain predetermined situations (Paragraph 0004) and teaches the following:
wherein the environment representation represents the area proximate to the vehicle and includes a vehicle representation of the vehicle defined in correspondence to the vehicle location of the vehicle with respect to the area proximate to the vehicle and one or more object representations of the one or more external objects defined in correspondence to a respective location of each of the one or more external objects (Paragraphs 0002, Fig.4A, 4B, Paragraphs 0066 and 0073)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Aerialguard reference with determining a representation of an environment of an autonomous vehicle based on sensor data of the environment, as taught by Fairfield, in order to identify a situation from a predetermined set of situations for which the autonomous vehicle will request remote assistance and acting thereon (Fairfield, Abstract).
In re claims 2 and 12, Aerialguard teaches the following:
receiving, by the solution path overlay system, an updated solution path via the graphical user interface in response to the updated environment representation, the updated solution path indicating an updated route, wherein 
and transmitting, by the solution path overlay system, the updated route to the vehicle, the updated route including one or more new geolocations of the new stop points (Paragraphs 0010, 0070, and 0103)
In re claims 3 and 13, Aerialguard teaches the following:
wherein receiving the solution path includes receiving a partial solution path, wherein the partial solution path includes only one stop point and defines a partial route (Paragraph 0062)
In re claims 4 and 14, Aerialguard teaches the following:
receiving the updated vehicle data and/or the updated external data occurs in response to the vehicle reaching a first geolocation that corresponds to the one stop point in the partial solution path (Paragraph 0063);
and receiving the updated solution path includes receiving a second partial solution path including a next stop point (Paragraphs 0063-0064)
In re claims 5 and 15, Aerialguard teaches the following:
concatenating, by the solution path overlay system, the updated solution path to the solution path (Paragraphs 0063 and 0091)
In re claims 6 and 16, Aerialguard teaches the following:
wherein the updated solution path replaces the solution path (Paragraph 0070)
In re claims 7 and 17, Aerialguard teaches the following:
receiving the updated vehicle data and/or the updated external data occurs as the vehicle is traversing the transportation network towards a geolocation of a stop point (Paragraphs 0060 and 0064)
In re claims 8 and 18, Fairfield teaches the following:
displaying, by the solution path overlay system, a solution path overlay corresponding to the solution path, wherein the solution path overlay corresponds to a width of the vehicle (Paragraph 0089)
In re claims 9 and 19, Fairfield teaches the following:
receiving, by the solution path overlay system, a request for a solution path from the vehicle, wherein the request for the solution path is received from the vehicle in response to the vehicle reaching an unknown scenario (Paragraphs 0004 and 0084)
In re claims 10 and 20, Aerialguard teaches the following:
wherein generating the environment representation includes: retrieving transportation network data corresponding to the vehicle location from a storage device of the solution path overlay system, wherein the transportation network data defines characteristics of the transportation network (Paragraph 0100);
and generating the environment representation based on the transportation network data (Paragraphs 0024 and 0059)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patel US 10,446,027 B1 discloses selectively providing details of surrounding roads to passengers of a vehicle.
Mariet et al US 10,168,710 B1 discloses a method for displaying information related to vehicles within vicinity of automobile.
Ng-Thow-Hing et al, US 2016/0003636 A1 discloses a navigation manager generating a route between a first location and a second location and a map displayer outputting a map that includes the route and is indicative of distances of one or more surfaces, objects, obstructions, or geometries in an area around the vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/RAMI KHATIB/Primary Examiner, Art Unit 3669